J-S37029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT M. MCCORD                            :
                                               :
                       Appellant               :   No. 1326 EDA 2021

           Appeal from the Judgment of Sentence Entered May 7, 2021
                In the Court of Common Pleas of Wayne County
               Criminal Division at No. CP-64-CR-0000172-2020


BEFORE:       PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                           FILED JANUARY 11, 2022

         Scott M. McCord (Appellant) appeals from the judgment of sentence

imposed after he pled nolo contendere to corruption of minors.1 We affirm.

         At the nolo contendere hearing, the Commonwealth recited the following

facts:
               [B]etween September 2019 and January 2020 [Appellant],
         a 36 year old man, cultivated a relationship with R.S., his 14 year
         old next door neighbor in Wayne County, Pennsylvania.

               On a near daily basis [Appellant] had extensive phone
         contact, social media contact, text messaging, and in person
         meetings with the minor child and her two close friends, C.R. and
         H.W., also teenagers.

                 [Appellant] regularly referred to the children as his
         girlfriends and their in person meetings as dates. Eventually
         [Appellant] and R.S. began exchanging inappropriate pictures.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 6301(a)(1)(i).
J-S37029-21


        Investigators discovered well over 50 self taken photographs of
        [Appellant] on the juvenile’s phone, including pictures of himself
        in the shower and on his bed. [Appellant] also requested and
        received suggestive photographs of the children in various states
        of undress.

              Throughout their contact [Appellant] engaged R.S. in
        sexually explicit conversations including discussing sexual
        fantasies that involved her two friends.

N.T., 3/24/21, at 11-12.

        Appellant was charged with one count each of statutory sexual assault,

unlawful contact with a minor, criminal use of a communication facility, and

two counts of corruption of minors.2 On March 24, 2021, Appellant pled nolo

contendere to one count of corruption of minors, and the remaining charges

were nolle prossed. On May 7, 2021, the trial court sentenced Appellant to 6

- 23 months of incarceration, followed by 3 years of probation.

        Appellant   timely    filed   a   post-sentence   motion   challenging   the

discretionary aspects of his sentence and the location of his incarceration; he

also requested credit for time served.           Post-Sentence Motion, 5/14/21.

Following a hearing, the court granted Appellant’s request for credit for time

served, but otherwise denied relief. Order, 6/7/21, at 1. Appellant timely

appealed. Both Appellant and the trial court have complied with Pa.R.A.P.

1925.3

____________________________________________


2   18 Pa.C.S.A. §§ 3122.1(b), 6318(a)(1), 7512(a), and 6301(a)(1).

3 The trial court stated the “reasons for our decision for the matters
complained of by [] Appellant are contained in the Order [docketed] June [7],
2021.” Pa.R.A.P. 1925(a) Statement, 7/27/21, at 1.


                                           -2-
J-S37029-21



       Appellant presents a single issue for review:

       Did the sentencing court abuse its discretion in sentencing
       [Appellant] in the aggravated range without adequate reasons and
       without giving appropriate consideration to any mitigating factors?

Appellant’s Brief at 4.4

       Appellant challenges the discretionary aspects of his sentence.          “The

right to appellate review of the discretionary aspects of a sentence is not

absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

“An appellant must satisfy a four-part test to invoke this Court’s jurisdiction

when challenging the discretionary aspects of a sentence.” Id. We conduct

this four-part test to determine whether:

       (1) the appellant preserved the issue either by raising it at the
       time of sentencing or in a post-sentence motion; (2) the appellant
       filed a timely notice of appeal; (3) the appellant set forth a concise
       statement of reasons relied upon for the allowance of appeal
       pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises a
       substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted). “A defendant presents a substantial question when he sets forth a

plausible argument that the sentence violates a provision of the sentencing



____________________________________________


4 In his concise statement, Appellant raised an additional claim challenging
the location of his incarceration. See Pa.R.A.P. 1925(b) Statement, 7/19/21,
at 2. We do not address the claim because Appellant did not include it in his
brief. See Commonwealth v. Briggs, 12 A.3d 291, 310 n.19 (Pa. 2011)
(refusing to address claim raised with trial court but subsequently abandoned
in appellate brief).

                                           -3-
J-S37029-21


code or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013) (citations

omitted).

      Instantly, Appellant complied with the first three prongs of the test by

raising his claim in a timely post-sentence motion, filing a timely notice of

appeal, and including in his brief a Rule 2119(f) concise statement.          See

Appellant’s Brief at 16-18.

      In addition, Appellant raises a substantial question in arguing the trial

court “imposed an aggravated-range sentence without stating on the record

and guideline form adequate reasons” for the sentence. Appellant’s Brief at

18; Commonwealth v. Booze, 953 A.2d 1263, 1278 (Pa. Super. 2008)

(“[A]n allegation that the court failed to state adequate reasons on the record

for imposing an aggravated-range sentence . . . raises a substantial question

for our review.”) (citations omitted).       Appellant also raises a substantial

question in arguing the court “imposed an aggravated-range sentence without

considering   mitigating      circumstances.”      Appellant’s   Brief   at   18;

Commonwealth v. Hyland, 875 A.2d 1175, 1183-84 (Pa. Super. 2005).

      Preliminarily, we recognize that:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge. The standard employed when reviewing the
      discretionary aspects of sentencing is very narrow. We may
      reverse only if the sentencing court abused its discretion or
      committed an error of law. A sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,

                                       -4-
J-S37029-21


      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision. We must accord
      the sentencing court’s decision great weight because it was in the
      best position to review the defendant’s character, defiance or
      indifference, and the overall effect and nature of the crime.

Commonwealth v. Nevels, 203 A.3d 229, 247 (Pa. Super. 2019) (citation

omitted).

      Appellant argues that while the trial court “does point to several things

that ‘stuck out’ to it before it imposed its sentence on [Appellant], the court

never specifically states the reason why it abandoned the recommendation of

both probation and the Commonwealth to sentence [Appellant] in the

aggravated range.” Appellant’s Brief at 21. Appellant further asserts that the

court “virtually ignores all of the various mitigating factors present in this

case.” Id. at 23.

      Conversely, the Commonwealth states the trial court “made on-the-

record findings as to the reasons behind its imposition of sentence within the

aggravated range,” and because the court “had the benefit of a Pre-Sentence

Investigation [(PSI) report], the law presumes [it] was aware of the relevant

information regarding the appellant’s environment and had weighed those

considerations along with any mitigating factors.” Commonwealth Brief at 4-

5. We agree with the Commonwealth.

      When a trial court imposes an aggravated range sentence, “it shall state

the reasons on the record.” 204 Pa. Code § 303.13. “In every case in which

the court imposes a sentence for a felony or misdemeanor, modifies a

                                       -5-
J-S37029-21


sentence, resentences a person following revocation of probation or

resentences following remand, the court shall make as a part of the record,

and disclose in open court at the time of sentencing, a statement of the reason

or reasons for the sentence imposed.” 42 Pa.C.S.A. § 9721(b). We have

explained:

      The court is not required to parrot the words of the Sentencing
      Code, stating every factor that must be considered under Section
      9721(b). However, the record as a whole must reflect due
      consideration by the court of the statutory considerations
      enunciated in that section.

Commonwealth v. Coulverson, 34 A.3d 135, 145-46 (Pa. Super. 2011)

(citations omitted).

      Further:

      In imposing sentence, the trial court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. The trial court should refer to the defendant’s prior
      criminal record, age, personal characteristics, and potential for
      rehabilitation. However, where the sentencing judge had the
      benefit of a presentence investigation report, it will be
      presumed that he or she was aware of the relevant
      information regarding the defendant’s character and
      weighed those considerations along with mitigating
      statutory factors. Additionally, the sentencing court must state
      its reasons for the sentence on the record. 42 Pa.C.S.A. §
      9721(b). The sentencing judge can satisfy the requirement
      that reasons for imposing sentence be placed on the record
      by indicating that he or she has been informed by the pre-
      sentencing report; thus properly considering and weighing all
      relevant factors.

Commonwealth v. Fowler, 893 A.2d 758, 767-68 (Pa. Super. 2006)) (citing

Commonwealth v. Boyer, 856 A.2d 149, 154 (Pa. Super. 2004)) (citations

omitted, emphasis added).


                                     -6-
J-S37029-21


      Here, at the sentencing hearing, the trial court stated it had “reviewed

the entire [PSI] report.” N.T., 5/7/21, at 30. The court then commented at

length, stating it

      has listened to the statements made by defense counsel as well
      as [Appellant] as well as the Commonwealth, and [] as well as [an
      individual] on behalf of all of the victims.

      A couple things stuck out … as I worked my way through this
      particular report, first off is how – what a devastating impact this
      had on these young girls. And there is no way you can erase that,
      and this is a time when they quite frankly should have been
      enjoying their youth, enjoying their innocence, and to a large
      degree you participated in taking that away from them. Although
      there is only one count here, you did agree to accept responsibility
      for three different girls, which to the [c]ourt is very compelling in
      terms of the fact that you received a plea for one count despite
      having three victims. So you received a substantial bargain from
      that negotiated resolution.

      As [the Commonwealth] noted, and I noted as well as soon as I
      read it because I do look for some type of remorse when I read
      these particular statements, and you did suggest you had remorse
      here today as well, however your statement to my Probation
      Officer started off that there is confusion and misunderstanding in
      this offense, which quite frankly the [c]ourt is having a hard time,
      from my perspective, understanding. And maybe that is the
      misunderstanding.        I think if there is any confusion or
      misunderstanding it is on your end, not on the Commonwealth’s
      end or this [c]ourt’s end. Your conduct was reprehensible. In
      terms of what the [c]ourt has seen, I certainly have not seen a
      pile of text messages, but in terms of what I have seen and what
      was placed on the record at your plea, some of these particular
      conversations – I cannot imagine an adult speaking to a child that
      way. Quite frankly, I am not sure I can imagine another adult
      speaking to another adult that way, yet you exposed these
      children to that type of communication.

      You suggest that you were filling a father role, and I highlighted
      that as well, because again, in my search for some type of remorse
      I see – what I see instead is some type of justification in your
      mind to demonstrate that you were not doing something wrong.

                                      -7-
J-S37029-21


     Being a father of two girls I cannot understand what you thought
     you were doing if you were being a father in that situation. You
     admit to talking to this 14 year old child about sex. I cannot, in
     any circumstance, understand how a stranger, without some type
     of parental involvement of her parents, would take it upon
     themselves to talk to that child about sex, especially in the manner
     that you took – undertook with this child. You also indicate you
     liked taking funny selfie pictures, and I do recall at the [] plea
     proceeding there was a reference to at least one where you took
     a picture of yourself in the shower. The [c]ourt does not find that
     to be funny in any way, and sending – adult man showering
     sending it to a minor child, even if it did not expose your genitalia,
     quite frankly, demonstrates not that you were not acting as a
     father but that you were acting to a large degree as a predator.
     You then conclude your statement by suggesting that some lines
     were crossed, which suggests in your mind that you maintained
     appropriate behavior in some degree and simply crossed in others.
     From the [c]ourt’s perspective there is nothing here that stayed
     within the lines of acceptable, responsible adult behavior. So I
     then look to see what you had done, because quite frankly the
     statement suggested – did not indicate any type of real
     understanding for your offense, so I did look, and I looked at your
     counseling record in South Carolina, and I also looked at my pre-
     sentence report when you moved to South Carolina. You moved
     to South Carolina in February of 2020 so I expected to see some
     pretty extensive counseling as you attempted to deal with
     whatever caused this particular behavior. Instead, I received a
     letter dated April of 2021 which was 14 months after you move[d]
     to South Carolina, indicating that you had done a total of three
     sessions of counseling in those 14 months, which again, from the
     [c]ourt’s perspective, does not suggest any level of remorse or
     any indication that you recognize you have a problem.               If
     anything, it suggests that you were hurry[ing] up getting some
     counseling done before you came to this sentencing proceeding
     so you could suggest to the [c]ourt that you were addressing the
     problem.

     So, with all of that said, the [c]ourt finds that you have not
     demonstrated any real level of remorse for this. I find the
     behavior to be morally reprehensible, legally reprehensible, and
     that your justifications for them are likewise reprehensible, and
     the fact that we do have three underage victims here as well as
     your lack of any type of real acceptance of responsibility and your
     attempt to justify your conduct as acting as a father [figure,] the

                                     -8-
J-S37029-21


        [c]ourt will abandon the recommendation that has been made by
        both the Probation Department as well as the Commonwealth, and
        sentence you in the aggravated range[.]

Id. at 30-34.

        We discern no error. Contrary to Appellant’s argument, the “transcript

of the sentencing proceeding … demonstrates that the court articulated a

number of reasons for utilizing the aggravated range of the sentencing

guidelines.” Order, 6/7/21, at 1 n.1; N.T., 5/7/21, at 30-34. Specifically, the

court    imposed   an   aggravated-range   sentence   based   upon   Appellant

victimizing “3 different underage victims,” failing “to meaningfully accept

responsibility for his conduct when he made statements in the pre-sentence

interview,” and attempting “to justify his sexually grooming behavior by

suggesting that he was acting in a father-like role.”     See id. (citing N.T.,

5/7/21, at 33). Further, because it reviewed the PSI report, we “presume that

the court properly weighed the mitigating factors present in the case.”

Fowler, 893 A.2d at 766. Accordingly, no relief is due.

        Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022


                                     -9-